PER CURIAM.
This is an appeal from denial of defendant Fica’s second motion for post-conviction relief under Rule 3.850, Florida Rules of Criminal Procedure. On Fica’s prior appeal from denial of his motion, we remanded for further proceedings in light of State v. Sallato, 519 So.2d 605 (Fla.1988). Fica v. State, 523 So.2d 615 (Fla. 3d DCA 1988).
Fica contended that he had been given incorrect advice about the potential deportation consequences of entering a guilty plea. On remand the trial court conducted an evidentiary hearing, found the defendant’s testimony not to be credible, and found “no evidence that would indicate there was positive misadvice given to the defendant.” 1 As there is substantial com*207petent evidence to support the finding, we affirm. See State v. Sallato, 519 So.2d at 606.
Affirmed.

. There is a typographical error in the order under review, which states, in part, "This Court accepts trial counsel’s ... testimony under oath that he never advised defendant he would be deported.” The transcript states, "I accept counsel’s testimony under oath that he did not ever advise him that he wouldn’t be deported.”